ORDER
PER CURIAM.
Frederick A. Shears (Movant) appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. A jury convicted Movant of two counts of first-degree robbery, in violation of Section 569.020 RSMo 1994. The trial court sentenced Movant to concurrent terms of twenty years in the Missouri Department of Corrections on each count. Movant appealed the judgment of his conviction and sentence and this Court affirmed in State v. Shears, 32 S.W.3d 582 (Mo.App. E.D.2000). Movant thereafter timely filed his pro se and amended motions alleging ineffective assistance of his trial counsel, pursuant to Rule 29.15. This appeal follows. We affirm.
*410We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).